429 F.2d 1305
Foster C. WILSON et al., Plaintiffs-Appellants,v.COMMERCIAL SECURITIES COMPANY et al., Defendants-Appellees.
No. 28957.
United States Court of Appeals, Fifth Circuit.
July 9, 1970.
Rehearing Denied and Rehearing En Banc Denied September 14, 1970.

Foster C. Wilson, Longview, Tex., Edward K. Alexander, De Quincy, La., for plaintiffs-appellants.
W. F. Pipes, J. Bachman Lee, Pipes & Pipes, Theus, Grisham, Davis, Leigh & Brown, Monroe, La., for defendants-appellees.
Before TUTTLE, THORNBERRY and INGRAHAM, Circuit Judges.
PER CURIAM:


1
The judgment of the trial court dismissing this complaint for want of jurisdiction was clearly correct. Of the three plaintiffs named in the complaint, two were residents of Louisiana. At least three of the four defendants were residents of the same state. Obviously, therefore, there was no diversity jurisdiction in the district court. It is equally clear that appellants' contention that the complaint was based on a case "arising under the constitution, laws or treaties of the United States" is incorrect. The action here was one based strictly on tort under the laws of the State of Louisiana.


2
The judgment is affirmed.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

4
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.